        

OPENTABLE, INC.
AMENDED AND RESTATED 2009 EQUITY INCENTIVE AWARD PLAN
(as assumed by The Priceline Group Inc. on July 24, 2014 and
as amended and restated as of September 5, 2014)

ARTICLE 1.

PURPOSE
The purpose of the OpenTable, Inc. Amended and Restated 2009 Equity Incentive
Award Plan (as assumed by The Priceline Group Inc. (the “Company”) and as
amended and restated) (the “Plan”) is to promote the success and enhance the
value of the Company by linking the personal interests of the members of the
Board, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for performance. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and effort the successful conduct
of the Company’s operation is largely dependent. This Plan constitutes an
amendment and restatement of the OpenTable, Inc. 2009 Amended and Restated
Equity Incentive Award Plan, which was approved by the stockholders of
OpenTable, Inc. on June 11, 2014, and subsequently assumed by the Company
pursuant to the terms of the Agreement and Plan of Merger, dated as of June 12,
2014, by and among the Company, Rhombus, Inc. and OpenTable, Inc., effective
September 5, 2014.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
1.

1.1    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Stock Payment award or a Stock Appreciation Right, which may be
awarded or granted under the Plan (collectively, “Awards”).
1.2    “Affiliate” shall mean an affiliate of the Company, as defined in Rule
12b-2 promulgated under Section 12 of the Exchange Act.
1.3    “Agreement” (or “Award Agreement” as used in documents evidencing Awards
granted prior to July 24, 2014) shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
1.4    “Award Limit” shall mean with respect to Awards that shall be payable in
shares of Stock or in cash, as the case may be, the respective limit set forth
in Section 3.3.
1.5    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
1.6    “Board” shall mean the Board of Directors of the Company.
1.7    “Cause” shall mean (a) the willful and continued failure by the
Participant substantially to perform his or her duties and obligations to the
Company (other than any such failure resulting from his or her incapacity due to
physical or mental illness); (b) the willful engaging by the Participant in
misconduct which is materially injurious to the Company; (c) the commission by
the Participant of a felony; or (d) the commission by the Participant of a crime
against the Company which is materially injurious to the Company. For purposes
of this Section 2.8, no act, or failure to act, on a Participant’s part shall be
considered “willful” unless done, or omitted to be done, by the Participant in
bad faith and without reasonable belief that his or her action or omission was
in the best interest of the Company. Determination of Cause shall be made by the
Committee in its sole discretion.
1.8     “Change in Control” shall mean the occurrence of any of the following,
except as may be otherwise prescribed by the Administrator in an Agreement:
(a)     with respect to Awards granted on or after July 24, 2014:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this Section 2.9(a)(i) shall not be deemed
to be a Change in Control if such event results from the acquisition of Company
Voting Securities pursuant to a Non-Qualifying Transaction (as defined in
Section 2.9(a)(iii));
(ii)    individuals who, on the date an Award is granted (the “Grant Date”),
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Grant Date, whose election or nomination
for election was approved (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) by a vote of at least
two-thirds of the directors who were, as of the date of such approval, Incumbent
Directors, shall be an Incumbent Director; provided, further, that no individual
initially appointed, elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
(iii)    the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (A) the Company or (B) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause (B),
Company Voting Securities are issued or issuable (any event described in the
immediately preceding clause (A) or (B), a “Reorganization”) or the sale or
other disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (I) more than 50% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) the Company (or, if the Company
ceases to exist, the entity resulting from such Reorganization), or, in the case
of a Sale, the entity which has acquired all or substantially all of the assets
of the Company (in either case, the “Surviving Entity”), or (y) if applicable,
the ultimate parent entity that directly or indirectly has Beneficial Ownership
of more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), (II) no Person is or becomes the Beneficial Owner, directly or
indirectly, of 35% or more of the total voting power (in respect of the election
of directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (III) at least a majority
of the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(I), (II) and (III) above being deemed to be a “Non-Qualifying Transaction”); or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur.
(b)     with respect to Awards granted prior to July 24, 2014:
(i)     A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(ii)     During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section
2.9(b)(i) or Section 2.9(b)(iii) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
(iii)     The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
(A)     Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(B)     After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.9(b)(iii)(B) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(iv)     The Company’s stockholders approve a liquidation or dissolution of the
    Company.
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), (iii) or (iv) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
1.9    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
1.10    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in Section
13.1.
1.11    “Company” shall mean The Priceline Group Inc., a Delaware corporation,
or any assign or successor thereto as provided in Section 14.16.
1.12    “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
1.13    “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
1.14    “Deferred Stock” shall mean a right to receive Stock awarded under
Section 9.4.
1.15    “Director” shall mean a member of the Board, as constituted from time to
time.
1.16    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Stock) of dividends paid on Stock, awarded under Section 9.2.
1.17    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
1.18    “Effective Date” shall mean June 11, 2014, which is the date on which
the stockholders of OpenTable, Inc. approved the Plan.
1.19    “Eligible Individual” shall mean (a) prior to July 24, 2014, any person
who was an Employee, a Consultant or a Non-Employee Director of OpenTable, Inc.,
and (b) on or after July 24, 2014, any person who is (i) an Employee of
OpenTable, Inc. as of July 24, 2014 or (ii) an Employee who is hired by the
Company or a Subsidiary on or after July 24, 2014, as determined by the
Committee.
1.20    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.
1.21    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Stock (or other
securities of the Company) or the share price of Stock (or other securities) and
causes a change in the per share value of the Stock underlying outstanding
Awards.
1.22    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
1.23    “Fair Market Value” shall mean:
(a)     with respect to Awards granted prior to July 24, 2014, as of any given
date, the value of a share of Stock determined as follows:        
(i)     If the Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii)     If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Stock on such date, the high bid and low asked prices for a share of
Stock on the last preceding date for which such information exists, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable; or
(iii)    If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith.
(b)    with respect to Awards granted on or after July 24, 2014, as of any given
date, the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, for the last preceding date
on which there was a sale of such Stock on such exchange.
1.24    “Full Value Award” shall mean any Award that is settled in shares of
Stock other than an Option or a Stock Appreciation Right.
1.25    “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
1.26     “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code. Incentive Stock Options shall not be granted after
July 24, 2014 unless this Plan (as assumed and amended and restated by the
Company) is approved by the Company’s stockholders.
1.27    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
1.28    “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 12.1.
1.29    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
1.30    “Option” shall mean a right to purchase shares of Stock at a specified
exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall be Non-Qualified
Stock Options.
1.31    “Participant” (or “Holder” as used in documents evidencing Awards
granted prior to July 24, 2014) shall mean a person who has been granted an
Award.
1.32     “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Stock or a
combination of both, awarded under Section 9.1.
1.33    “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code.
1.34    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)     The Performance Criteria that shall be used to establish Performance
Goals for Awards intended to qualify as Performance-Based Compensation are
limited to the following: (i) net earnings (either before or after one or more
of the following: (A) interest, (B) taxes, (C) depreciation and (D)
amortization), (ii) gross or net sales or revenue, (iii) net income (either
before or after taxes), (iv) operating earnings or profit, (v) cash flow
(including, but not limited to, operating cash flow and free cash flow), (vi)
return on assets, (vii) return on capital, (viii) return on stockholders’
equity, (ix) return on sales, (x) gross or net profit or operating margin, (xi)
costs, (xii) funds from operations, (xiii) expenses, (xiv) working capital, (xv)
earnings per share, (xvi) price per share of Stock, (xvii) regulatory body
approval for commercialization of a product, (xviii) implementation or
completion of critical projects and (xix) market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.
(b)     The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under United States
generally accepted accounting principles (“GAAP”); (ix) items attributable to
any stock dividend, stock split, combination or exchange of shares occurring
during the Performance Period; or (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
or (xiv) items relating to any other unusual or nonrecurring events or changes
in applicable laws, accounting principles or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with, Section
162(m) of the Code.
1.35    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, business unit, or an individual.
1.36    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.
1.37    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (a) the Company or any Subsidiary, (b) a
trustee or other fiduciary holding securities under an employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (d) a corporation or other entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of shares of Stock, or (e) the Participant or any group of persons
including the Participant, or any entity controlled by the Participant or any
group of persons including the Participant; provided the Participant is an
executive officer, director or more than 10% owner of Stock.
1.38    “Plan” shall mean this OpenTable, Inc. Amended and Restated 2009 Equity
Incentive Award Plan, as it may be amended or restated from time to time.
1.39    “Prior Plan” shall mean the OpenTable, Inc. Amended and Restated 1999
Stock Plan, as such plan may be amended from time to time.
1.40    “Restricted Stock” shall mean Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
1.41     “Restricted Stock Units” shall mean the right to receive Stock awarded
under Section 9.5.
1.42    “Securities Act” shall mean the Securities Act of 1933, as amended.
1.43     “Stock” (or “Common Stock” as used in documents evidencing Awards
granted prior to July 24, 2014) shall mean the common stock, par value $0.008
per share, of the Company.
1.44     “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article 10.
1.45    “Stock Payment” shall mean (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of a bonus,
deferred compensation or other arrangement, awarded under Section 9.3.
1.46    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.
1.47     “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
1.48    “Termination of Service” shall mean, with respect to Awards granted
prior to July 24, 2014:
(a)     As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
(b)     As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
(c)     As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to a Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Agreement or otherwise, a leave of absence, change in status from
an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings under said Section. For
purposes of the Plan, a Participant’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Subsidiary employing or contracting with such Participant ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN
2.    Number of Shares.
(a)     Subject to Section 14.2 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan is the sum of (i) 6,494,477, and (ii) any shares of Stock which are subject
to awards under the Prior Plan which are forfeited or lapse unexercised and
which following the Effective Date are not issued under the Prior Plan;
provided, however, that such aggregate number of shares available for issuance
under the Plan shall be reduced by 1.66 shares for each share of Stock delivered
in settlement of any Full Value Award.
(b)     To the extent that an Award that is not a Full Value Award terminates,
expires, or lapses for any reason, or such Award is settled in cash without the
delivery of shares to the Participant, then any shares of Stock subject to the
Award shall again be available for the grant of an Award pursuant to the Plan.
To the extent that a Full Value Award is forfeited or expires or such Full Value
Award is settled in cash without the delivery of shares to the Participant, the
shares of Stock available under the Plan shall be increased by 1.66 shares
subject to such Full Value Award that is forfeited, expired or settled in cash.
Notwithstanding the foregoing, the following shares of Stock will not be added
back to the aggregate number of shares of Stock available for issuance: (i)
shares that were subject to a stock-settled Stock Appreciation Right (or a stock
appreciation right granted under the Prior Plan) and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right (or stock
appreciation right granted under the Prior Plan), (ii) shares delivered to or
withheld by the Company to pay the exercise price of an Option (or an option
granted under the Prior Plan), (iii) shares delivered to or withheld by the
Company to pay the withholding taxes related an Option or Stock Appreciation
Right (or an option or stock appreciation right granted under the Prior Plan),
or (iv) shares repurchased on the open market with cash proceeds from exercise
of an Option (or option granted under the Prior Plan). Any shares of Stock
repurchased by the Company under Section 8.4 at the same price paid by the
Participant so that such shares are returned to the Company will again be
available for Awards. To the extent permitted by applicable law or any exchange
rule, shares of Stock issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no shares of Stock may again be optioned, granted or awarded if
such action would cause an Incentive Stock Option to fail to qualify as an
incentive stock option under Section 422 of the Code.
2.1     Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
2.2    Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of shares of Stock with respect to one or more Awards that may
be granted to any one person during any calendar year shall be 1,000,000, and
the maximum aggregate amount of cash that may be paid to any one person during
any calendar year with respect to one or more Awards payable in cash shall be
$1,000,000; provided, further, that the maximum aggregate number of shares of
Stock with respect to one or more Awards that may be granted to any Non-Employee
Director during any calendar year shall be 85,600. To the extent required by
Section 162(m) of the Code, shares subject to Awards which are canceled shall
continue to be counted against the Award Limit.

ARTICLE 4.

GRANTING OF AWARDS
3.    Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except as provided in Section 12.1 regarding
the grant of Awards pursuant to the Non-Employee Director Equity Compensation
Policy, no Eligible Individual shall have any right to be granted an Award
pursuant to the Plan.
3.1    Agreement. Each Award shall be evidenced by an Agreement. Agreements
evidencing Awards intended to qualify as Performance-Based Compensation shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code. Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
3.2     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
3.3    At-Will Employment. Nothing in the Plan or in any Agreement hereunder
shall confer upon any Participant any right to continue in the employ of, or as
a Director or Consultant for, the Company or any Subsidiary, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
rights are hereby expressly reserved, to discharge any Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Subsidiary.
3.4    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Non-Employee Directors
or Consultants, or in order to comply with the requirements of any foreign stock
exchange, the Administrator, in its sole discretion, shall have the power and
authority to: (a) determine which Subsidiaries shall be covered by the Plan; (b)
determine which Eligible Individuals outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign stock
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign stock exchange. Notwithstanding the
foregoing, the Administrator may not take any actions hereunder, and no Awards
shall be granted, that would violate the Code, the Exchange Act, the Securities
Act or any other securities law or governing statute or any other applicable
law.
3.5    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.


ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION.
4.    Purpose. The Committee, in its sole discretion, may determine whether an
Award is to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the Plan.
The Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation. Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of GAAP.
4.1    Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.
4.2    Types of Awards. Notwithstanding anything in the Plan to the contrary,
the Committee may grant any Award to an Eligible Individual intended to qualify
as Performance-Based Compensation, including, without limitation, Restricted
Stock the restrictions with respect to which lapse upon the attainment of
specified Performance Goals, and any performance or incentive Awards described
in Article 9 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.
4.3    Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted under Articles 8 or 9 to one or more Eligible
Individuals and which is intended to qualify as Performance-Based Compensation,
no later than 90 days following the commencement of any Performance Period or
any designated fiscal period or period of service (or such earlier time as may
be required under Section 162(m) of the Code), the Committee shall, in writing,
(a) designate one or more Participants, (b) select the Performance Criteria
applicable to the Performance Period, (c) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period based on the Performance Criteria, and (d) specify the relationship
between Performance Criteria and the Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the Performance Period.
4.4    Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Agreement and only to the extent otherwise permitted by Section
162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Participant must be employed by the Company
or a Subsidiary throughout the Performance Period. Furthermore, a Participant
shall be eligible to receive payment pursuant to such Awards for a Performance
Period only if and to the extent the Performance Goals for such period are
achieved.
4.5    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to an Eligible Individual and is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the Agreement shall be deemed amended to the
extent necessary to conform to such requirements.
 

ARTICLE 6.

GRANTING OF OPTIONS
5.     Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
5.1    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any subsidiary
corporation of the Company (as defined in Section 424(f) of the Code). No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the
Participant, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Participant during any
calendar year under the Plan, and all other plans of the Company and any
Subsidiary or parent corporation thereof (as defined in Section 424(e) of the
Code), exceeds $100,000, the Options shall be treated as Non-Qualified Stock
Options to the extent required by Section 422 of the Code. The rule set forth in
the preceding sentence shall be applied by taking Options and other “incentive
stock options” into account in the order in which they were granted and the fair
market value of stock shall be determined as of the time the respective options
were granted.
5.2    Option Exercise Price. The exercise price per share of Stock subject to
each Option shall be set by the Administrator, but shall not be less than 100%
of the Fair Market Value of a share of Stock on the date the Option is granted
(or, as to Incentive Stock Options, on the date the Option is modified, extended
or renewed for purposes of Section 424(h) of the Code). In addition, in the case
of Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a share of Stock on the
date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code).
5.3    Option Term. The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Option is granted, or five (5) years from the date
an Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Participant has the right
to exercise the vested Options, which time period may not extend beyond the term
of the Option term. Except as limited by the requirements of Section 409A or
Section 422 of the Code and regulations and rulings thereunder and Section 11.6
hereof and this Section 6.4, the Administrator may extend the term of any
outstanding Option, and may extend the time period during which vested Options
may be exercised, in connection with any Termination of Service of the
Participant, and may amend any other term or condition of such Option relating
to such a Termination of Service.     
5.4    Option Vesting.
(a)     The period during which the right to exercise, in whole or in part, an
Option vests in the Participant shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any of the Performance Criteria, or
any other criteria selected by the Administrator. At any time after grant of an
Option, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
vests.
(b)     No portion of an Option which is unexercisable at a Participant’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Agreement or by action of
the Administrator following the grant of the Option.
5.5    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the Grant Date; provided, that the excess of: (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
5.6    Substitution of Stock Appreciation Rights. Subject to Section 11.6
hereof, the Administrator may provide in the Agreement evidencing the grant of
an Option that the Administrator, in its sole discretion, shall have the right
to substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided, that such Stock Appreciation Right shall
be exercisable with respect to the same number of shares of Stock for which such
substituted Option would have been exercisable.

ARTICLE 7.

EXERCISE OF OPTIONS
6.    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
6.1    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)     A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised;
(b)     Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
(c)     In the event that the Option shall be exercised pursuant to Section 11.3
by any person or persons other than the Participant, appropriate proof of the
right of such person or persons to exercise the Option; and
(d)     Full payment of the exercise price and applicable withholding taxes to
the Secretary of the Company for the shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Section 11.1 and 11.2.
6.2    Notification Regarding Disposition. The Participant shall give the
Company prompt notice of any disposition of shares of Stock acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the Grant
Date (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Participant, or (b)
one year after the transfer of such shares to such Participant.
ARTICLE 8.

AWARD OF RESTRICTED STOCK
7.    Award of Restricted Stock.
(a)     The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)     The Administrator shall establish the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that such purchase price
shall be no less than the par value of the Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
7.1    Rights as Stockholders. Subject to Section 8.4, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in his or her Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that, in the sole discretion of the Administrator,
any extraordinary distributions with respect to the Stock shall be subject to
the restrictions set forth in Section 8.3. In addition, with respect to a share
of Restricted Stock with performance-based vesting, dividends which are paid
prior to vesting shall only be paid out to the Participant to the extent that
the performance-based vesting conditions are subsequently satisfied and the
share of Restricted Stock vests.
7.2    Restrictions. Subject to Section 8.2, all shares of Restricted Stock
(including any shares received by Participants thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, the Performance Criteria, Company
performance, individual performance or other criteria selected by the
Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Agreement. Restricted Stock
may not be sold or encumbered until all restrictions are terminated or expire.
7.3    Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service the Company shall have the right
to repurchase from the Participant the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in the Agreement. The Administrator in its sole discretion may provide that in
the event of certain events, including a Change in Control, the Participant’s
death, retirement or disability or any other specified Termination of Service or
any other event, the Participant’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase.
7.4    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in its sole
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse.
7.5    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE 9.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED
STOCK, STOCK PAYMENTS, RESTRICTED STOCK UNITS
8.    Performance Awards.
(a)     The Administrator is authorized to grant Performance Awards to any
Eligible Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Eligible Individual.
Performance Awards may be paid in cash, shares of Stock, or both, as determined
by the Administrator.
(b)     Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Participant which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.
Additionally, any such bonuses paid to any Eligible Individual shall be subject
to the Award Limit.
8.1    Dividend Equivalents.
(a)     Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Stock, to be credited as of dividend payment dates
during the period between the date an Award is granted to a Participant and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Stock by such formula and at such time and subject to such
limitations as may be determined by the Administrator. In addition, Dividend
Equivalents with respect to an Award with performance-based vesting that are
based on dividends paid prior to the vesting of such Award shall only be paid
out to the Participant to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.
(b)     Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
8.2     Stock Payments. The Administrator is authorized to make Stock Payments
to any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Stock Payments may,
but are not required to be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.
8.3    Deferred Stock. The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Subsidiary, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator. Stock
underlying a Deferred Stock award will not be issued until the Deferred Stock
award has vested, pursuant to a vesting schedule or other conditions or criteria
set by the Administrator. Unless otherwise provided by the Administrator, a
Participant of Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Award has vested and the
Stock underlying the Award has been issued to the Participant.
8.4    Restricted Stock Units. The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Subsidiary, in each case on a specified date or dates or over
any period or periods, as the Administrator determines. The Administrator shall
specify, or permit the Participant to elect, the conditions and dates upon which
the shares of Stock underlying the Restricted Stock Units which shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
subject to compliance with Section 409A of the Code. On the distribution dates,
the Company shall issue to the Participant one unrestricted, fully transferable
share of Stock for each vested and nonforfeitable Restricted Stock Unit.
8.5    Term. The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its sole discretion.
8.6    Exercise or Purchase Price. The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a share of Stock, unless otherwise
permitted by applicable law.
8.7    Exercise upon Termination of Service. A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its sole discretion may provide that the Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award may be exercised or distributed subsequent to a Termination of
Service in certain events, including a Change in Control, the Participant’s
death, retirement or disability or any other specified Termination of Service.

ARTICLE 10.

AWARD OF STOCK APPRECIATION RIGHTS
9.    Grant of Stock Appreciation Rights.
(a)     The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.
(b)     A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the per share Fair
Market Value on the date of exercise of the Stock Appreciation Right by the
number of shares of Stock with respect to which the Stock Appreciation Right
shall have been exercised, subject to any limitations the Administrator may
impose. Except as described in (c) below, the exercise price per share of Stock
subject to each Stock Appreciation Right shall be set by the Administrator, but
shall not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.
(c)     Notwithstanding the foregoing provisions of Section 10.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than the Fair Market Value per share on the Grant Date, provided, that
the excess of: (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(b) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.
9.1    Stock Appreciation Right Vesting.
(a)     The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Participant shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Subsidiary, or any other criteria selected by the Administrator. At any time
after grant of a Stock Appreciation Right, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which a Stock Appreciation Right vests.
(b)     No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Agreement or by action of
the Administrator following the grant of the Stock Appreciation Right.
9.2    Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:
(a)     A written notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised;
(b)     Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
(c)     In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 10.3 by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Stock Appreciation Right.
9.3    Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Participant has the
right to exercise the vested Stock Appreciation Rights, which time period may
not extend beyond the last day of the Stock Appreciation Right Term applicable
to such Stock Appreciation Right. Except as limited by the requirements of
Section 409A of the Code and regulations and rulings thereunder, the first
sentence of this Section 10.4 or Section 11.6 hereof, the Administrator may
extend the Stock Appreciation Right Term of any outstanding Stock Appreciation
Right, and may extend the time period during which vested Stock Appreciation
Rights may be exercised, in connection with any Termination of Service of the
Participant, and may amend, subject to Section 14.1, any other term or condition
of such Stock Appreciation Right relating to such a Termination of Service.
9.4    Payment. Payment of the amounts determined under Section 10.2(c) and
10.3(b) above shall be in cash, shares of Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised), or a combination of
both, as determined by the Administrator.

ARTICLE 11.

ADDITIONAL TERMS OF AWARDS
10.    Payment. The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) or shares of Stock held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a notice that the Participant has placed a market sell order with a broker
with respect to shares of Stock then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required, provided, that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator. The Administrator shall also determine the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.
10.1    Tax Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA or employment tax obligation) required by law
to be withheld with respect to any taxable event concerning a Participant
arising as a result of the Plan. The Board or the Committee may in its sole
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award (or allow the surrender of shares of Stock). The number of shares of
Stock which may be so withheld or surrendered shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Stock, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.
10.2    Transferability of Awards.
(a)     Except as otherwise provided in Section 11.3(b):
(i)     No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)     No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and
(iii)     During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Participant,
any exercisable portion of an Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Agreement, be exercised
by his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
(b)     Notwithstanding Section 11.3(a), the Administrator, in its sole
discretion, may determine to permit a Participant to transfer an Award other
than an Incentive Stock Option to any one or more Permitted Transferees (as
defined below), subject to the following terms and conditions: (i) an Award
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) an Award transferred to a Permitted Transferee shall continue
to be subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and
(iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer. For
purposes of this Section 11.3(b), “Permitted Transferee” shall mean, with
respect to a Participant, any “family member” of the Participant, as defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transferee specifically approved by the
Administrator after taking into account any state, federal, local or foreign tax
and securities laws applicable to transferable Awards.
(c)     Notwithstanding Section 11.3(a), a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Agreement applicable to
the Participant, except to the extent the Plan and Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator. If the Participant is married and resides in a community property
state, a designation of a person other than the Participant’s spouse as his or
her beneficiary with respect to more than 50% of the Participant’s interest in
the Award shall not be effective without the prior written consent of the
Participant’s spouse. If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Administrator
prior to the Participant’s death.
10.3    Conditions to Issuance of Shares.
(a)     Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance of
such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded, and the shares of Stock are
covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.
(b)     All Stock certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Stock is listed, quoted, or traded. The Administrator may
place legends on any Stock certificate or book entry to reference restrictions
applicable to the Stock.
(c)     The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)     No fractional shares of Stock shall be issued and the Administrator
shall determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.
(e)     Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).
10.4    Forfeiture Provisions. Pursuant to its general authority to determine
the terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Participant to agree by separate written instrument, that: (a)(i)
any proceeds, gains or other economic benefit actually or constructively
received by the Participant upon any receipt or exercise of the Award, or upon
the receipt or resale of any Stock underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (b)(i) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (ii) the Participant at any time,
or during a specified time period, engages in any activity in competition with
the Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (iii) the Participant incurs
a Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Participant).
10.5    Repricing. Subject to Section 14.2, the terms of outstanding Awards may
not be amended to reduce the exercise price of outstanding Options or Stock
Appreciation Rights or cancel outstanding Options or Stock Appreciation Rights
in exchange for cash, other awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Options
or Stock Appreciation Rights without stockholder approval.

ARTICLE 12.

NON-EMPLOYEE DIRECTOR AWARDS
11.    Non-Employee Director Awards. The Board may grant Awards to Non-Employee
Directors, subject to the limitations of the Plan, pursuant to a written
non-discretionary formula established by the Committee, or any successor
committee thereto carrying out its responsibilities on the Grant Date of any
such Award (the “Non-Employee Director Equity Compensation Policy”). The
Non-Employee Director Equity Compensation Policy shall set forth the type of
Award(s) to be granted to Non-Employee Directors, the number of shares of Stock
to be subject to Non-Employee Director Awards, the conditions on which such
Awards shall be granted, become exercisable and/or payable and expire, and such
other terms and conditions as the Committee (or such other successor committee
as described above) shall determine in its discretion.

ARTICLE 13.

ADMINISTRATION
12.    Administrator. The Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein) and shall
consist solely of two or more Non-Employee Directors appointed by and holding
office at the pleasure of the Board, each of whom is intended to qualify as both
a “non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
and an “independent director” under the rules of the NASDAQ Stock Market (or
other principal securities market on which shares of Stock are traded);
provided, that any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 13.l or otherwise provided in any charter of the Committee. Except
as may otherwise be provided in any charter of the Committee, appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee may only be filled by the Board. Notwithstanding the
foregoing, (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to Awards
granted to Non-Employee Directors and (b) the Board or Committee may delegate
its authority hereunder to the extent permitted by Section 13.6.
12.1    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Agreement, and to adopt such rules for the administration, interpretation and
application of the Plan as are not inconsistent therewith, to interpret, amend
or revoke any such rules and to amend any Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Agreement
are not affected adversely by such amendment, unless the consent of the
Participant is obtained or such amendment is otherwise permitted under Section
14.10. Any such grant or award under the Plan need not be the same with respect
to each holder. Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code. In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, are required to be determined in the sole discretion of the
Committee.
12.2    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
12.3    Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:
(a)     Designate Eligible Individuals to receive Awards;
(b)     Determine the type or types of Awards to be granted to each Participant;
(c)     Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
(d)     Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(e)     Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)     Prescribe the form of each Agreement, which need not be identical for
each Participant;
(g)     Decide all other matters that must be determined in connection with an
Award;
(h)     Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)     Interpret the terms of, and any matter arising pursuant to, the Plan or
any Agreement; and
(j)     Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.
12.4    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
12.5    Delegation of Authority. To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards; provided, however, that in no event shall an officer be
delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 13.6 shall
serve in such capacity at the pleasure of the Board and the Committee.

ARTICLE 14.

MISCELLANEOUS PROVISIONS
13.    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Administrator, no action of
the Administrator may, except as provided in Section 14.2, (a) increase the
limits imposed in Section 3.1 on the maximum number of shares which may be
issued under the Plan, (b) amend the terms of outstanding Awards to reduce the
exercise price of outstanding Options or Stock Appreciation Rights or (c) cancel
outstanding Options or Stock Appreciation Rights in exchange for cash, other
Awards or Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Options or Stock Appreciation
Rights. Except as provided in Section 14.10, no amendment, suspension or
termination of the Plan shall, without the consent of the Participant, impair
any rights or obligations under any Award theretofore granted or awarded, unless
the Award itself otherwise expressly so provides. No Awards may be granted or
awarded during any period of suspension or after termination of the Plan, and in
no event may any Incentive Stock Option be granted under the Plan after the
tenth (10th) anniversary of the date of approval of the Plan by the Board.
13.1    Changes in Stock or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events.
(a)     In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan and adjustments of the
Award Limit); (ii) the number and kind of shares of Stock (or other securities
or property) subject to outstanding Awards; (iii) the number and kind of Shares
(or other securities or property) for which automatic grants are subsequently to
be made to new and continuing Non-Employee Directors pursuant to Section 12.1;
(iv) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.
(b)     In the event of any transaction or event described in Section 14.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, shall take any one or more of
the following actions to the extent the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles.
(i)     To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 14.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award shall be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion having an aggregate value not exceeding the amount that could have
been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable or
fully vested;
(ii)     To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)     To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(iv)     To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Agreement; and
(v)     To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)     In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):
(i)     The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 14.2(c) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.
(ii)     The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan and adjustments of the Award Limit).
(d)     Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall be assumed or an equivalent
Award substituted by the successor corporation or a parent or subsidiary of the
successor corporation.
(e)     In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator shall cause any
or all of such Awards to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Awards to lapse. If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Participant that the Award shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, contingent upon the occurrence
of the Change in Control, and the Award shall terminate upon the expiration of
such period.
(f)     For the purposes of this Section 14.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each share of Stock subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Stock
for each share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Change in Control was not solely common stock
of the successor corporation or its parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each share of Stock subject to an
Award, to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Stock in the Change in Control.
(g)     The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(h)     With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 14.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.
(i)     The existence of the Plan, the Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
(j)     No action shall be taken under this Section 14.2 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
(k)     In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of any Award during a
period of up to thirty (30) days prior to the consummation of any such
transaction.
13.2    No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
13.3    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
13.4    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
13.5    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Stock and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
13.6    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
13.7    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
13.8    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Administrator
may adopt such amendments to the Plan and the applicable Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.
13.9    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.
13.10    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Agreement
shall give the Participant any rights that are greater than those of a general
creditor of the Company or any Subsidiary.
13.11    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
13.12    Relationship to Other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
13.13    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
13.14    Successors and Assigns. All obligations of the Company under the Plan
and with respect to Awards will be binding on any assign or successor to the
Company, whether the existence of the successor is the result of a direct or
indirect purchase, merger, consolidation, or other event, or a sale or
disposition of all or substantially all of the business and/or assets of the
Company, and references to the “Company” in the Plan and in any Agreement will
be deemed to refer to such assigns or successors.





 